                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

SHARON YOUNG, Ph.D.                                                                  PLAINTIFF

v.                                  No. 4:17CV00858 JLH

UNIVERSITY OF ARKANSAS
SYSTEM, et al.                                                                   DEFENDANTS

                                         JUDGMENT

       Pursuant to the Opinion and Order entered separately today, judgment is entered in favor of

the defendants on the claims of Sharon Young. The complaint of Sharon Young is dismissed with

prejudice.

       IT IS SO ORDERED this 10th day of January, 2019.




                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
